Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 9, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  162976(66)(67)                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  JOAN M. BROVINS and THOMAS H.                                                                                       Justices
  OEHMKE,
       Plaintiffs-Appellants,
                                                                      SC: 162976
  v                                                                   COA: 349861
                                                                      Leelanau CC: 2018-010099-NO
  PATRICK CANTWELL GUINAN, also known
  as GUINAN, SR., and PATRICK ANDREW
  GUINAN, also known as GUINAN, JR.,
        Defendants-Appellees.
  ________________________________________/

         On order of the Chief Justice, the motion of defendant-appellee Patrick Andrew
  Guinan, a/k/a Guinan, Jr., to extend the time for filing his answer to the application for
  leave to appeal is GRANTED. The answer will be accepted as timely filed if submitted on
  or before June 21, 2021. On further order of the Chief Justice, the motion of plaintiffs-
  appellants to supplement their application is GRANTED. The supplement submitted on
  June 7, 2021, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    June 9, 2021

                                                                               Clerk